 Case 1:21-mc-00001-CBK Document 14 Filed 06/11/21 Page 1 of 3 PageID #: 243




                               UNITED STATES DISTRICT COURT
                                                                                    filed
                                                                                    IM 1 I 202;
                                  DISTRICT OF SOUTH DAKOTA                         ^
                                     NORTHDERN DIVISION



 IN RE CONTEMPT SANCTIONS AGAINST                                 l:21-mc-00001-CBK
 DANIEL C. MOSTELER,United States
 Marshal for the District of South Dakota,
 STEPHEN HOUGHTALING,Chief Deputy                                        ORDER
 United States Marshal for the District of South
 Dakota, JOHN KILGALON,Chief of Staff for
 the United States Marshals Service, individually
 and in their official capacities.


        My attorneys and I have, of course, been studying legal authorities in preparation for the

hearing set for Monday, June 14, 2021. We have also reviewed the filings made on behalf of the

defendants. As a result of research, I am now convinced that the conduct in violating court
orders for hearings and "kidnaping" the three defendants, taking them to an unknown location

outside the courthouse and refusing to agree to produce defendants in custody for hearings on
Tuesday, June 15, cannot be civil contempt. These are all flagrant actions that have already been
committed. Civil contempt allows defendants to have the key to the prison in their pockets. The
only solution is to charge the defendants with criminal contempt. I had hoped to avoid that

although the conduct certainly could be easily found to be criminal conduct. I have had no

intention to imprison the defendants but I do believe they should be punished. Again, civil
contempt cannot be used to punish someone. Criminal contempt can. Criminal conduct, of

course, must be proved beyond a reasonable doubt. The defendants may be entitled to a jury
trial. That remains to be seen.

       In my first telephone call with Donald Washington, Director of the U.S. Marshals

Service, which he initiated, he apologized profusely and said what happened should never have

happened. He had not been consulted about the conduct engaged in by the defendants as he was
 Case 1:21-mc-00001-CBK Document 14 Filed 06/11/21 Page 2 of 3 PageID #: 244



out of the office. I told him he had nothing for which to apologize since he was entirely "out of

the loop." I asked him who made the decisions to obstruct the court proceedings and he did not

answer, only saying it was a group decision. He told me the people in D.C. were told that the

one defendant coming up for hearing was a murderer. That is entirely false. One defendant did

have a conviction for manslaughter but had already served his sentence and was on supervised

release. His hearing was fully completed before the Marshals took the three other defendants in

custody.

       In my second telephone conversation with the Director, I placed the call so that the

defendants and their attorneys could have fair warning about criminal charges. I told the

Director that the matter could be finally resolved by each of the defendants apologizing,

admitting their responsibility, and contributing $5,000 each to the fund maintained by the Clerk's

office to compensate attomeys who are appointed in civil cases. I believe that is called the

attorneys' admission fund. The $5,000 amount is the maximum fine for a petty offense. I made

it clear to the Director that this would resolve only the contempt conduct which had already

occurred. I would continue to insist that deputy marshals answer the questions from the court in

the courtroom as to whether or not they have been fully vaccinated. Such a refusal or refusals

could then be treated as civil contempt with minimal civil penalties. I told him I wanted the

matter of those refusals to answer to go before the United States Court of Appeals for the Eighth
Circuit so that the federal judiciary could provide guidance: can an Article III judge question

people appearing in federal court as to their vaccination status? The Director, of course, asked

me to not go forward. I told him that was not going to happen. He told me the three defendants

were "good people." I do not dispute that but I told him good people sometimes do bad or stupid
things. I reminded him that obstruction ofjustice is not a specific intent crime. I also told him
 Case 1:21-mc-00001-CBK Document 14 Filed 06/11/21 Page 3 of 3 PageID #: 245



that some people who were in the courtroom thought I was "set up" by the Marshals Service.

He, of course, denied that. The fact remains that the Marshal knew very well the policy of the

court weeks ahead of time and sent a deputy knowing the deputy would not answer. He did

nothing after he was so advised. He stated it was not the policy of the Service that employees

should not answer. I reminded him of the letter of April 15 from Marshal Mosteller:"As such, at

this time, USMS employees will not be providing their respective vaccination status to the

Court." I reminded him also of the recent EEOC ruling to the effect that employees can be

questioned and can be removed from their employment for failure to be fully vaccinated.

       The defendants claim surprise. That is not true, as I set forth above. The hearing now set

will not be used to punish the defendants. The purpose is to serve as official notice under

Federal Rule of Criminal Procedure 42 and explain the procedures that will follow.

       The motion for a continuance has no legal merit and should be denied.

       THEREFORE,it is Ordered that the motion for a continuance(Doc. 12)is DENIED.

       DATED this                 of June, 2021.
                                             BY THE COURT:




                                             CHARLES B. KORNMANN
                                             United States District Judge
